DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   

1.	The election filed August 30, 2022 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 1-12 and 17-19,1 drawn to 
	In addition Applicant has elected the species of the invention of Group I in which the at least one non-reducing sugar is trehalose, the sample comprises T cells, the measuring cell-mediated immune response activity in the sample comprises monitoring an infection by a pathogenic agent, the antigen is CFP-10, and the at least one effector molecule in the incubation composition is interferon-gamma (INF-) 
Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 

2.	Claims 1-20 are pending in the application.  Claims 13-16 and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2017.

3.	Claims 1-12 and 17-19 are currently under prosecution.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the earlier filing date of Provisional Application No. 61/746,965 is acknowledged.  
However, claims 1-12 and 17-19 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application, namely January 3, 2020.  

Specification
5.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is Remicade™; see, e.g., page 31, line 5.2
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.   

Claim Objections
6.	Claim 9 is objected to because the claim recites, “wherein one or more of: […] vi) the antigen is from or is specific for a virus, and is provided by one or more peptides capable of being recognized by a CD8+ cytotoxic T-cell and having a length of 7 to 14 amino acid residues, 7 to 13 amino acid residues or 8 to 12 amino acid residues; and/or vii) the antigen is from or is specific for a cytomegalovirus (CMV), and is provided by one or more peptides capable of being recognized by a CD8+ cytotoxic T-cell and having a length of 7 to 14 amino acid residues, 7 to 13 amino acid residues or 8 to 12 amino acid residues [emphasis added]”, which is improper Markush-type claim language.  See M.P.EP. § 2173.05(h). 
This issue can remedied by amending claim 1 to recite “and” as opposed to “and/or”.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	The rejection of claim 11 under 35 U.S.C. 101, because the claimed invention is directed to nonstatutory subject matter because it is not a patent-eligible practical application of a law of nature, is maintained.
Claim 11 is directed to a naturally occurring correlation between the presence or level of detected IFN-gamma and a level of cell-mediated immune responsiveness of the of the human subject.  While the claim is drawn to a method for measuring cell-mediated immune response activity in a sample, the only active steps of which the claimed invention is comprised are incubating an incubation composition and detecting a presence or level of at least one immune effector molecule in the incubation composition.  Then, while the claim recites, “wherein the presence or level of detected IFN-gamma is indicative of a level of cell-mediated immune responsiveness of the human subject”, this recitation of the natural correlation is not practically applied in practicing the invention, as claimed. 
The steps recited in the claim, namely the steps of providing an incubation composition and detecting a presence or level of at least one immune effector molecule in the incubation composition are not sufficient to qualify the invention as a patent-eligible practical application.  Moreover, the claim fails to be patent-eligible since it does not include any additional elements/steps or a combination of elements/steps that integrate the natural principle into the claimed invention, such that the natural principle is practically applied.  Therefore, the recitation of the steps of providing an incubation composition and detecting a presence or level of at least one immune effector molecule in the incubation composition are insufficient to ensure that the claim amounts to significantly more than the natural principle itself (i.e., the claim, as presently written, covers every substantial practical application of the correlation).  
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo Collaborative Services v. Prometheus Laboratories, Inc., 101 USPQ2d 1961 (2012) at 1966.  To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.  The analysis turns on whether the claim has added enough to show a practical application.  See id. at 1968.  In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone.  A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fail this inquiry.  See id. at 1965, 1971.  
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner.  However, there must be at least one additional element or step that applies, relies on or uses the natural principle so that the claim amounts to significantly more than the natural principle itself.  Elements or steps that do not integrate the natural principle and are merely appended to it would not be sufficient. In other words, the additional elements or steps must not simply amount to insignificant extra-solution activity that imposes no meaningful limit on the performance of the claimed invention.  See id. at 1966.
Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or more elements or steps that limit the scope of the claim and do more than generally describe the natural principle with generalized instructions to “apply it.”  See id. at 1965, 1968.  The additional elements or steps must narrow the scope of the claim such that others are not foreclosed from using the natural principle (a basic tool of scientific and technological work) for future innovation.  Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle or that only limit the use to a particular technological environment (field-of-use) would not be sufficiently specific.  See id. at 1968.  A claim with steps that add something of significance to the natural laws themselves would be eligible because it would confine its reach to particular patent-eligible applications of those laws, such as a typical patent on a new drug (including associated method claims) or a new way of using an existing drug.  See id. at 1971; see also 35 U.S.C. § 100(b).  In other words, the claim must be limited so that it does not preempt the natural principle being recited by covering every substantial practical application of that principle.  The process must have additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself.  See id. at 1968.
So, in summary, claim 11 recites a “floating” (disembodied) wherein clause in lines 9 and 10, which is a statement of a natural phenomenon alone and which is not necessarily applied by the would-be practitioner of the claimed invention.  So, even if “the presence or level of detected INF-gamma is indicative of a level of cell-mediated immune responsiveness in the sample”, because the claim merely recites the existence of such a phenomenon without application thereof, the claim is directed to non-statutory subject matter.  
It is suggested that Applicant consider amending claim 11 to recite, for example, an active step by which the level of “cell-mediated immune response activity” in the sample is determined to be [whatever3] when at least one immune effector molecule [e.g., INF-gamma] is detected or present at a certain level in the incubation composition  following the step of incubating the immune cells in the presence of the antigen and the at least one non-reducing disaccharide.4  For clarity the natural principle to which the claim refers must be applied in the course of practicing the claimed process because otherwise as explained above it is not evident that the process is any more than an effort designed to monopolize natural principle itself. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

11.	Claims 1-10, 12, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See M.P.E.P. § 2172.01.  The omitted step is a step by which the immune cells in the sample are incubated in the presence of the at least one antigen and the at least one non-reducing sugar.  The step of incubating the immune cells in the sample in the presence of the antigen is essential because without this step the cells will produce the at least one immune effector molecule following stimulation by the at least one antigen. It is only according to claim 11 that the method comprises the active step of “incubating the incubation composition [comprising the immune cells] for at least 2 hours”.  It follows then that the method according to claim 1, for example, does not comprise this essential step.  Here, Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Accordingly it would be improper to read a step of incubating the immune cells in the sample in the presence of the at least one antigen into the claims, even though the disclosure may suggest that the step is essential. 

12.	Claims 1-12 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor regards as the invention.
Claims 1-12 and 17-19 are indefinite for the following reasons:
	(a)	The claims are drawn to a method for measuring cell-mediated immune response activity in a sample, but the only steps recited by claim 1, for example, are steps by which an incubation composition is provided and the presence or level of at least one immune effector molecule in the incubation composition is detected.  It is unclear how or why the practice of these steps suffices to measure “cell-mediated immune response activity” in a sample.  This is because it is not evident what it is that constitutes “cell-mediated immune response activity”, which is because the specification does not expressly define the term, and so it cannot be ascertained if by providing a composition and detecting the presence of at least one immune effector molecule in the composition one necessarily measures “cell-mediated immune response activity” in the sample.  What is “cell-mediated immune response activity”?  How is it measured by providing a composition and detecting the presence of at least one immune effector molecule in the composition?  Because it is unclear what it is that is actually measured and whether or not taking the recited steps necessarily suffices to measure it, the skilled artisan could not determine whether each and every process step that is essential to the practice of the claimed invention as intended (i.e., to measure “cell-mediated immune response activity”) is included in the body of claim 1.
	(b)	Claim 6 is indefinite because the claim appears to be incomplete due to an omission.  This is because the claim recites, “wherein at least one of:  i) the sample is obtained from a human subject; ii) the sample is obtained from a human subject that is immunosuppressed or immunodeficient; iii) the sample comprises immune cells selected from the group consisting of NK-cells, T-cells, B-cells, dendritic cells, macrophages and monocytes; and iv) the sample is whole blood”.  For clarity it appears that there is a verb or a nexus missing and it unclear how the limitation is intended to further limit the subject matter of the preceding claim.  
	It is suggested that Applicant consider amending claim 6 to read, for example, “wherein i) the sample is obtained from a human subject; ii) the sample is obtained from a human subject that is immunosuppressed or immunodeficient; iii) the sample comprises immune cells selected from the group consisting of NK-cells, T-cells, B-cells, dendritic cells, macrophages and monocytes; and/or iv) the sample is whole blood”.
(c)	Claim 7 is indefinite because the claim appears to be incomplete due to omissions.  This is because the claim recites, “wherein one or more of: i) the antigen comprises […]; ii) the antigen comprises […]; iii) the antigen comprises […]; iv) the antigen comprises […]; and v) the antigen comprises [….]”  For clarity it appears that there is a verb or a nexus missing and it unclear how the limitation is intended to further limit the subject matter of the preceding claim.  
It is suggested that Applicant consider amending claim 7 to read, for example, “wherein i) the antigen comprises […]; ii) the antigen comprises […]; iii) the antigen comprises […]; iv) the antigen comprises […]; and/or v) the antigen comprises [….]”
(d)	Claim 8 is indefinite because the claim appears to be incomplete due to omissions.  This is because the claim recites, "wherein either or both of:  (i) step (a) comprises contacting […], and (ii) step (b) comprises detecting [….]”  For clarity it appears that there is a verb or a nexus missing and it unclear how the limitation is intended to further limit the subject matter of the preceding claim.  
	It is suggested that Applicant consider amending claim 8 to read, for example, "wherein (i) step (a) comprises contacting […] and/or (ii) step (b) comprises detecting […]”.
 (e)	Claim 9 is indefinite because the claim appears to be incomplete due to omissions.  This is because the claim recites, “wherein one or more of: i) the antigen is […]; ii) the antigen is […]; iii) the antigen is [...]; iv) the antigen is [...]; v) the antigen is; vi) the antigen is […]; and/or vii) the antigen is [....]”  For clarity it appears that there is a verb or a nexus missing and it unclear how the limitation is intended to further limit the subject matter of the preceding claim.  
It is suggested that Applicant consider amending claim 9 to read, for example, “wherein i) the antigen is […]; ii) the antigen is […]; iii) the antigen is [...]; iv) the antigen is [...]; v) the antigen is; vi) the antigen is […]; and/or vii) the antigen is [....]”
(f)	Further regarding claim 9, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See M.P.E.P. § 2173.05(d).
	(g)	With regard to claim 10, which depends from claim 1, it is unclear how the presence or level of any given immune effector molecule (e.g., interferon-) in the incubation composition, which provides a measure of cell-mediated immune response activity in the sample, should ever be understood to comprise “monitoring” an infection resulting from a pathogenic agent such as a virus or a bacterial cell.  What does it mean to “monitor” an infection and how is it that measuring “cell-mediated immune response activity in the sample” accomplished this?  In whom is the infection monitored?  Is the sample acquired from a subject who is suffering from the infection?5  If so what is that must actually be done in order to “monitor” the infection is an individual subject, if not simply “measuring cell-mediated immune response activity”6 in the sample?  What subject matter is it that is regarded as the invention?

 	(h)	According to claim 11, “measuring cell-mediated immune response activity in the sample" comprises monitoring an infection by a pathogenic agent; yet, the claim merely recites the process comprises providing an incubation composition and detecting a presence or level of at least one immune effector molecule including interferon- in the incubation composition.  How does doing so lead one to monitor or determine a presence, absence level or stage of a bacterial infection?  Here again, there appears to be no process step that clearly relates back to the purpose or objective of the claimed invention; and consequently, the skilled artisan could not determine whether each and every process step considered essential to the practice of the claimed invention has been included in the body of the claim.  What is the relationship between the presence and level of the molecules including interferon- and the presence or absence of the infection?  What is the relationship between the presence and level of the molecules including interferon- and the level and stage of the infection?  What is it exactly that is monitored, if the invention is to be used to monitor the infection, and how is the presence and level of the immune effector molecules including interferon- to be measured related thereto?  
	(i)	Claim 17 recites the limitation, “wherein contacting the sample with antigen and with the non-reducing sugar during incubation”.  This recitation renders the claim indefinite because the preceding claim does not comprise a step by which an incubation is necessarily performed.  So, then, to which “incubation” is the claim directed?
For all of the above reasons, it is submitted that the claims, even as presently amended, cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph.
Here is seems appropriate to remind Applicant that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112, second paragraph, M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention7.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.
	Here, in more general terms, it is noted that the claims appear to be directed to a method that measures the production of any and all “cell-mediated immune response activities”, which might be measured in a sample, including in particular the production of interferon-, so as to monitor an infection resulting from any given pathogenic agent (e.g., a virus), but clearly the only such “activity” that appears to be described with clarity and particularity is the production of interferon-.  Since it is not clear how interferon- might be deemed representative, if at all, of the very different “cell-mediated immune response activities”, which might be measured in a sample, it is not apparent what features define the plurality of “cell-mediated immune response activities” to which the claims refer.  Therefore it is submitted that the claims are not only broad but so vague as to be indefinite.
	Then, apart from the issue addressed above, inasmuch as the claimed invention is intended for use in measuring “cell-mediated immune response activity” in a sample, and because according to claim 10 recites, “wherein measuring cell-mediated immune response activity in the sample comprises monitoring […] an infection by a pathogenic agent”, because the claimed invention does not actually comprise an active step by which this objective (i.e., the monitoring of an infection) is necessarily achieved, there appears to be no process step that clearly relates back to the purpose or objective of the claimed invention.8  As a consequence the skilled artisan could not determine whether each and every process step considered essential to the practice of the claimed invention has been included in the body of the claim.  How does detecting a presence or level of at least one immune effector molecule in the incubation composition measure “cell-mediated response activity” in the sample?  Is the activity that is necessarily measured related to the presence or level of the immune effector molecule in the sample?  If so how?  At any rate, in the absence of a correlative step positively relating the whole of the process to its intended use, as recited in the preamble, it is submitted that the claims fail to delineate the subject matter that Applicant regards as the invention with the requisite degree of clarity and particularity to permit the skilled artisan to know or determine infringing and non-infringing subject matter and thereby satisfy the requirement set forth under 35 U.S.C. § 112, second paragraph. 

13.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

14.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 1-12 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.   
In this instance, the claims are directed to a method intended for use in measuring “cell-mediated immune response activity” in a sample, but because it is not immediately evident what it is that constitutes “cell-mediated immune response activity” and because the claims do not recite an active step by which it is made clear that the objective is necessarily achieved upon completion of the recited steps, it is not clear how the invention is to be used or practiced to achieve the claimed objective.  How does detecting a presence or level of at least one immune effector molecule in the incubation composition measure cell-mediated response activity in the sample?  Is the activity that is necessarily measured related to the presence or level of the immune effector molecule in the sample?  If so how? 
Then, while according to claim 11, “measuring cell-mediated immune response activity in the sample” comprises monitoring an infection by a pathogenic agent, the claims are drawn to a process that merely comprises providing an incubation composition and detecting a presence or level of at least one immune effector molecule in the incubation composition.  How does providing an incubation composition and detecting a presence or level of at least one immune effector molecule in the incubation composition lead the would-be practitioner to monitor or determine a presence, absence level or stage of an infection by a pathogenic agent (e.g., a bacterium or a virus)?  What is the relationship between the presence and level of the immune effector molecule and some aspect of the infection that might be monitored?  What is it exactly that is to be monitored in the course of practicing the claimed invention?  
Here, since it is not immediately evident what it is that constitutes “cell-mediated immune response activity”, it must be presumed that the claimed invention is intended for use in measuring, for example, the production and release of any number of other cytokines by any number of different types of immune cells (apart from interferon-) or the phagocytosis of foreign entities by macrophages or the production and release of granzyme B by natural killer cells or the production and secretion of antibodies by B cells.  Yet, in very evident contrast with the breadth of the claims, it is noted that it appears that at best the specification describes measuring the production of interferon- by antigen-specific immune cells (e.g., cytotoxic T cells) when cultured in the presence of a particular antigen (e.g., peptides derived from CMV antigens).9  Given the extensive variety of different “cell-mediated immune response activities” that are to be measured, it is submitted that the production and secretion or release of interferon- by human immune cells is not reasonably regarded as representative of the genus and moreover this application appears to disclose inadequate factual evidence to support the assertion that the practice of the claimed invention is suitably and effectively used to measure such different activities (apart from the production and release of interferon- by antigen-specific immune cells when cultured in the presence of a particular antigen) or “monitor” an infection by any given pathogenic agent.  
Before addressing additional issues, it is first noted that it is understood on the basis of Applicant’s disclosure that it was Applicant’s discovery that a non-reducing sugar (e.g., trehalose), when present in an incubation mixture comprising antigen-specific lymphocytes (or more particularly cytotoxic T lymphocytes) and antigens, acts to enhance the antigen-specific activation of the cells as evidenced by the relatively increased level of production and secretion of interferon- by the cells (when compared to cells incubated in the absence of the non-reducing sugar).10  Therefore it is understood that the reason for the presence of a non-reducing sugar, as recited by the claims, is to boost antigen-specific activation of the cells to thereby increase production and secretion of interferon- by the cells.  So, it is in view of this disclosure that the claims are examined so as to determine whether the requirements set forth under 35 U.S.C. § 112, first paragraph, have been met by the application.
Accordingly, it is noted that the claims are directed to a sample comprising immune cells, where it is only according to one embodiment recited by claim 6 that the sample is acquired from a human subject and where according to the disclosure the subject from whom the sample of immune cells may be acquired is any human or non-human species of animal (e.g., a mouse, a rat, a dog, a cat, a bird, or a reptile).11  Yet, in evident contrast to the breadth of the claims, it appears that there is only evidence disclosed by this application to support the assertion that human immune cells capable of producing immune effector molecules (and particularly interferon-) may produce relatively more interferon- when cultured in the presence of an antigen and trehalose.12  It cannot be presumed a priori that immune cells (e.g., T cells) isolated from other animals (e.g., rodents or reptiles) will also produce increased levels interferon- in response to antigen stimulation in the presence of trehalose or any other non-reducing sugar, just because human immune cells have been found to be so capable.  This is especially true since it is not even known why human immune cells produced more interferon- when cultured in the presence of an antigen and trehalose.  It is therefore submitted that it must be determined empirically whether or not non-human immune cells are capable of producing relatively more interferon- when cultured in the presence of an antigen and trehalose.13
Here Applicant is duly reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
Furthermore, from the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Perhaps it will be found that the immune cells from a rabbit or a frog are capable of producing relatively more interferon- when cultured in the presence of an antigen and trehalose, and perhaps not, but “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354.
In this instance the claims merely bid the skilled artisan to complete the inventive process by discovering whether or not immune cells isolated from non-humans animals are capable of producing relatively more interferon- when cultured in the presence of an antigen and trehalose or another non-reducing sugar.  Then, although the artisan could readily test a plurality of immune cells isolated from a plurality of different non-human animals to determine which, if any, are capable of producing relatively more interferon- when cultured in the presence of an antigen and trehalose or another non-reducing sugar, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  Additionally it is noted that it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Then with particular regard to claim 11, which recites, “wherein the presence or level of detected IFN-gamma is indicative of a level of cell-mediated immune responsiveness in the sample obtained from the human subject”, it is unclear if “cell-mediated immune responsiveness” in the human subject is the same as or different from the measured “cell-mediated immune response activity” in the sample.  Nevertheless, it is unclear what it is that constitutes “cell-mediated immune response activity” in the sample or “cell-mediated responsiveness” in human subject and how it is that the activity or responsiveness is measured by the provision of the incubation composition and detection of at least one immune effector molecule in the composition.  If the presence or level of the at least one immune effector molecule provides the measure of the cell-mediated immune response activity” in the sample and/or the “cell-mediated immune responsiveness” in the human subject, it is not clear how or why.  Therefore it is submitted that the subject matter that is regarded as the invention and claimed cannot be immediately envisaged and consequently it is further submitted that the specification, including the claims, would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.    
Turning to additional issues, claim 1, as presently amended, is drawn to a method for “measuring cell-mediated immune response activity”, where according to claim 10 “measuring cell-mediated immune response activity” is to be understood to be or to include “monitoring […] an infection by a pathogenic agent”.  First, it is not evident how the invention is intended for use in monitoring an infection because, for example, the sample is not necessarily acquired from a subject having an infection.  Notably if a sample of immune cells is acquired from a subject who been vaccinated against a viral or bacterial pathogen such as tetanus then it is expected that the immune cells when challenged with the same antigen used to vaccinate the subject will produce interferon-, as well as perhaps other “immune effector molecules”, but the production of these molecules including interferon- does not indicate that the subject is afflicted with a viral or bacterial infection such as tetanus and so it follows that the invention cannot be used to “monitor” an infection.  By the same token the production of “immune effector molecules” including interferon- by the cells present in a sample of blood acquired from a subject does not necessarily provide any indication of any aspect of an infection by a pathogenic agent, especially not in cases in which the immune cells in the sample have been previously exposed – the production of interferon- and possibly other “immune effector molecules” by immune cells in the sample, which have been previously exposed to the pathogenic agent, may be expected to result, not from the presence of an infection caused by the pathogenic agent, but by exposure or rather re-exposure to the antigen derived from the pathogenic agent.  Accordingly it is not understood how detecting a presence or level of an immune effector molecule (e.g., interferon-should be expected to provide the would-be practitioner of the claimed invention with any indication of an aspect of an infection caused by the pathogenic agent that might be “monitored”.  It is therefore not evident how the claimed invention is necessarily practiced in order to achieve the claimed objective of “monitoring […] an infection by a pathogenic agent”.
Then, even if the immune cells in the sample were not previously exposed to the antigen, it would still not be clear how detecting the presence or even the level of interferon- and possibly other “immune effector molecules” in the sample should be understood to provide the would-be practitioner of the claimed invention with an indication of any aspect of an infection caused by a pathogenic agent, which might be used to “monitor” the infection.  First of all, interferon- and possibly other “immune effector molecules” such as interleukins and chemokines may be expected to be present in the sample, even acquired from a healthy individual;14 and moreover interferon-, for example, might be present in the sample of a subject afflicted by a disorder or disease other than an infection caused by a pathogenic agent such as a virus or a bacterial cell.  Just as an example it is known that elevated levels of serum interferon- occur in subjects having atopic asthma can occur.15  Thus the presence of interferon-, and even an abnormally high level of the cytokine in a sample of the blood of a subject, is not necessarily indicative of any aspect of an infection.   
 Here, as an aside, it seems important to note that interferon- and any other “immune effector molecules” that are detected and/or quantified in practicing the claimed invention may present in the sample itself and need not be produced by immune cells in the sample upon exposure of the cells to the antigen.16
 Then, even if interferon- and any other “immune effector molecules” were not present in the sample as of the time it was acquired from a subject, the presence or even level of these molecules after exposing immune cells in the sample to the antigen might not be strictly indicative of any aspect of an infection caused by a pathogenic agent.  This is because it may be expected that even naïve immune cells or perhaps non-antigen-specific immune cells (e.g., neutrophils or more particularly macrophages) might produce “immune effector molecules” as a consequence of their isolation and subsequent incubation in the presence of the antigen and non-reducing sugar (as opposed to the presence in the subject from whom the sample was acquired of an infection caused by the pathogenic agent from which the antigen was derived).17
So, at risk of repetition, how is it that detecting the presence of even a particular level of interferon- or other immune effector molecules in a sample necessarily comprised of immune cells, which necessarily produce interferon- and the other immune effector molecules upon exposure to an antigen derived from a pathogenic agent, might provide one with an indication of an aspect of an infection caused by the pathogenic agent, which might facilitate the “monitoring” of the infection?
If, for example, a subject has an HIV infection, how does the presence or even the level of interferon- and any other immune effector molecules in the sample acquired from the subject indicate any aspect of the infection, which will permit the practitioner to “monitor” the infection?  
Again, as noted above, many of “immune effector molecules” including interferon- are present in the sera of healthy subjects not known to be afflicted by any particular infection caused by a pathogenic agent.  Here it is considered pertinent to note that according to Kleiner et al. (Mediators Inflamm. 2013; 2013: 434010; pp. 1-6), many cytokines and chemokines are detectable in the sera of healthy human subjects and the IL-4, IL-6, TNF-, interferon- (IFN-), PDGF-BB, and IL-13 did not show differences between healthy young children and healthy adults but were all upregulated in children between 7 and 17 years (see entire document; e.g., page 3); so apparently the presence and level of IFN- in the sera of different individuals might vary depending upon the age of the individual, which suggests there may be no strict correlation between the level of interferon- and the presence, for example, of an infection, but since the levels of the cytokine may vary depending upon the age of the subject, even the particular level of interferon- may not be indicative of an infection. 
Then, even if it may be found that there exists a relationship between the level of interferon- or any other “immune effector molecule” and the presence or perhaps stage of an infection in some instances, in each and every instance, where the pathologic agent varies and the nature of the infection differs, it will be necessary, before the invention might be used as intended, to determine if such a relationship exists and moreover to determine the level of interferon- or any other “immune effector molecule” that must be present in the sample if it is to be used as an indication of the presence or stage of an infection.  It cannot be presumed that a relationship between the level of interferon- or any other “immune effector molecule” and the presence or perhaps stage of an infection; and it cannot be presumed that there is a level interferon- or any other “immune effector molecule”, which when present in a sample taken from a subject, indicates that the subject suffers an infection.  The relationship, if it exists, between the level of interferon- or any other “immune effector molecule” and the presence or perhaps stage of an infection must be determined empirically.18  Therefore, given the comparably limited disclosure, it would seem the claims should be viewed as amounting to no more than an invitation to one skilled in the art to complete the inventive process by discovering if or in which instances the detection of the presence and/or level of interferon- or any other “immune effector molecule” in sample (acquired from a subject) might be used as an indication of the presence or stage of an infection caused by any given pathogenic agent, which might facilitate the “monitoring” of the infection (in the subject).
Lastly inasmuch as the claims are related to an observation that certain non-reducing disaccharides have a desirable effect upon antigenic stimulation of certain immune cells, why should it be presumed that any and all non-reducing sugars should have the same effect as trehalose, for example?  Other non-reducing sugars or perhaps certain derivatives of non-reducing sugars may not have the desired effect.  It is submitted that one cannot a priori predict upon the basis of the disclosure alone whether any and all non-reducing sugars will be suitably and effectively used in place of trehalose, for example, to enhance the production and/or release of any and all immune effector molecules simply because it was determined that interferon-gamma release by certain immune cells was increased when the cells were stimulated by certain antigens in the presence of trehalose, for example.
In addition to trehalose the specification discloses that similar enhancements of interferon- release by antigen-specific immune cells upon contact with the antigen were observed when the cells were incubated with the antigen in presence of sucrose, mannitol,19 and raffinose (see Example 5 and Figure 3).  As disclosed by this application, these “non-reducing sugars” were not found to be functionally equivalent to one another.  The highest enhancement of interferon- release was seen in the presence of trehalose (see, e.g., Figure 3).  Raffinose, for example, was substantially less effective when compared to trehalose.  Therefore one may not be able to replace trehalose with raffinose, for example, in practicing the claimed invention using any given antigen and expect the same or even similar results.  At any rate, such a disclosure supports the notion that it cannot be predicted if each and every non-reducing sugar will be found to have the functionality that is required by the claims.  What about stachyose and verbascose?  Will these non-reducing sugars be found to share the ability of trehalose to stimulate interferon- release by antigen-specific immune cells upon contact with the antigen?  Will these sugars be as effective as or perhaps less effective than even raffinose, a trisaccharide, which was found to have the least effectiveness of the sugars tested?20  Stachyose is not a disaccharide like trehalose and sucrose – rather it is a tetrasaccharide.  Perhaps the property of trehalose, for example, of enhancing interferon- release is not due to the fact that it is non-reducing sugar but due to the fact that it is disaccharide.  Verbascose, although a non-reducing sugar, is a pentasaccharide.  Will it, despite the structural differences between itself and the non-reducing disaccharide trehalose, have the requisite functional property?  It should not be presumed that it will since it might not; the ability of any given “non-reducing sugar” to enhance the production of interferon- by antigen-specific immune cells upon contact with the antigen must be determined empirically.21     
Here is it pertinent to note that according to the specification the “non-reducing sugar” to which the claims are directed is not necessarily trehalose, sucrose, or raffinose but might be any “sugar which does not react with a detection reagent for reducing sugars, such as Fehling's solution, Benedict's reagent or Tollens' reagent” (page 12 of the specification).  It need not have any particular structure and in fact it might a polysaccharide chain of any given length (i.e., it might be composed of any number of monosaccharide units) (pages 12 and 13 of the specification).  It might be linear or it might be branched (pages 12 and 13 of the specification).  Only preferably is the claimed “non-reducing sugar” a disaccharide or more particular sucrose or trehalose (pages 12 and 13 of the specification); otherwise it might be an oligosaccharide of 10 monosaccharide units (pages 12 and 13 of the specification).  In further accordance with the specification the “non-reducing sugar” may be derivatized and as an example of such sugar derivatives the specification discloses the amino sugars, which may be produced by substituting one or more hydroxyl groups of a sugar with an amino group or an acetylamino group (pages 12 and 13 of the specification), which certainly indicates that the claimed “non-reducing sugars” are not necessarily sugars at all and might indeed have widely varying structures; but finally, and perhaps most telling of the lack of clarity and particularity with which the claimed “non-reducing sugar” is described, it is noted that according to the specification, “the non-reducing sugar is not a polysaccharide” at all (emboldened for emphasis) (pages 12 and 13 of the specification).  A polysaccharide by definition is a polymer composed of monosaccharide units (i.e., simple sugars such as glucose and fructose).22  While it is not entirely clear what is meant by this disclosure, it certainly should suggest that the particularly identifying material and/or structural features of members of the claimed genus of “non-reducing sugars” may vary rather substantially, such that it should be evident that there is no correlation between any one particularly identifying material and/or structural feature, which is shared by at least a substantial number of the members of the claimed genus, and their common requisite ability to enhance the production of interferon- by antigen-specific immune cells upon contact with the antigen.  Given these facts it is submitted that the specification fails to adequately describe with the requisite clarity and particularity necessary to permit the skilled artisan to immediately envisage, recognize or distinguish at least a substantial number of the members of the claimed genus of “non-reducing sugars”, which can be suitably and effectively used in practicing the claimed invention.
Once again Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  Furthermore, from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

So, in summary, it is submitted that in this case, because the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed “non-reducing sugar”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

16.	Claims 1-12 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using any process encompassed by the claims, which is taught by the prior art, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  This was as of the filing date sought by Applicant the state of the art and it remains so today.
To be clear, as explained in the rejection above, while the specification appears to describe a method for measuring the production and release of interferon- by human immune cells cultured in the presence of an antigen and trehalose, sucrose, raffinose, or mannitol, the claims are not so limited.  The specification discloses that the cells, when stimulated by antigen, produced and secreted relatively more interferon- in the presence of trehalose, in particular, where only relatively modest increases in production and secretion of interferon- was seen in the presence of sucrose, raffinose, or mannitol.  However, again, the claims are not so limited and rather than describing the claimed subject matter in full, clear, concise, and exact terms that would enable any person skilled in the art to make and use the claimed invention, the specification, including the claims, merely bids one skilled in the art to finish the inventive process by discovering which immune cells from which animals are capable of producing and secreting relatively more interferon- or other “immune effector molecules” when stimulated by antigens in the presence of trehalose or other non-reducing sugars.
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice23), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
17.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.	Claims 1-12 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang et al. (BMC Immunol. 2009 May 28; 10: 31; pp. 1-7) in view of WO2011131720-A1.
	The claims are herein construed as being drawn to a method comprising contacting a composition comprising trehalose or melizitose and a plurality of immune cells or more particularly T lymphocytes acquired from a subject with antigenic peptides that have amino acid sequences derived from all or part of an antigen or more particularly an antigen associated with a bacterium that infects the subject, which are capable of being recognized by CD8+ or CD4+ T lymphocytes, and measuring the level of interferon- that is produced and released by the T lymphocytes upon stimulation with the antigenic peptides.  
Jiang et al. (BMC Immunol. 2009 May 28; 10: 31) teaches the use of T-SPOT-TB, an ELISPOT-based IFN-gamma (IFN-) release assay to diagnose tuberculosis; see entire document (e.g., the abstract).  Jiang et al. teaches the provision of samples comprising immune cells or more particularly T cells from human subjects (see, e.g., the abstract).  Jiang et al. teaches the cells in the sample were contacted with two different antigens derived from M. tuberculosis (i.e., ESAT-6 and CFP10) to stimulate the production and release of IFN- by the antigen-specific lymphocytes (see, e.g., page 3 of 7).  Jiang et al. teaches the quantification of the levels of IFN- produced and secreted by the cells (see, e.g., the abstract; and page 2 of 7).  
WO2011131720-A1 (Ivarsson et al.) teaches adding non-reducing sugars including trehalose and melizitose to stabilize proteins in samples of human blood or plasma; see entire document (e.g., the abstract; and Example 2).  Ivarsson et al. teaches the sugar is added such that the concentration of the sugar in solution is at least 1.5 mg/ml (e.g., 70 mM24); see, e.g., Example 5.
It would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention as suggested by the teachings of the prior art by contacting a composition comprising trehalose or melizitose and a plurality of immune cells or more particularly T lymphocytes acquired from a subject with antigenic peptides that have amino acid sequences derived from all or part of an antigen or more particularly an antigen associated with a bacterium that infects the subject, which are capable of being recognized by CD8+ or CD4+ T lymphocytes, and measuring the level of interferon- that is produced and released by the T lymphocytes upon stimulation with the antigenic peptides.  This is because Jiang et al. teaches the disclosed assay is useful for diagnosing M. tuberculosis infection and because Ivarsson et al. teaches adding non-reducing sugars including trehalose or melizitose because the sugars act to stabilize proteins in samples of human blood or plasma.  It follows then that one ordinarily skilled in the art at the time of the invention would have been motivated to do so with the expectation that due to the presence of a non-reducing sugar or more particularly trehalose or melizitose, which acts to stabilize proteins in samples of human blood or plasma, the results of the assay disclosed by Jiang et al. could be made more reliable.
With regard to claim 5, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention as suggested by the teachings of the prior art by acquiring a sample of blood from the subject using a collection tube containing sodium or lithium heparin, an anticoagulant.  This is because otherwise the sample of blood might clot before it can be processed.  
With regard to claim 7, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention as suggested by the teachings of the prior art using one or more sets of peptides having amino acid sequences of about 7-14 amino acids, which collectively represent a portion or all of the amino acid sequences of the antigenic polypeptides, M. tuberculosis ESAT-6 and CFP10, which are used in the assay described by the prior art.  This is because it would have been immediately appreciated by one ordinarily skilled in the art that these peptides are of a length that is known to be capable of recognized by cytotoxic T cells (CTLs).   
With regard to claim 10, absent a showing of any unobvious difference, it is submitted that the method suggested by the prior art is materially and manipulatively indistinguishable from the claimed invention.  Notably it is presumed that by simply measuring the level of IFN- produced and secreted by the cells in the sample, as suggested by the prior art, one necessarily “monitors” an infection by a pathogenic agent (in this case, an M. tuberculosis infection).  This is reasonable because it is not clear what if anything else must be done in order to practice the claimed invention.25 
With regard to claim 11, according to the T-SPOT-TB package insert,26 the cells are incubated in the presence of the antigens overnight or for a period of about 16-20 hours; therefore, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention as suggested by the teachings of the prior art by incubating the cells in the presence of the antigens for a period of at least 2 hours before measuring the level of IFN- produced and secreted by the cells.
Finally, with regard to claim 17, although it does not appear that the prior art teaches that the presence of the non-reducing sugar or more particularly trehalose or melizitose results in a relative increase in the production and release of IFN- by the antigen-specific cells in the sample, as compared to the level of IFN- produced and secreted by the cells in the absence of the sugar, because the method suggested by the prior art is materially and manipulatively indistinguishable from the claimed invention it is expected that the former will produce the same results that are produced when the claimed invention is practiced.  Therefore, absent a showing of any unobvious difference, the claimed invention is considered obvious over the teachings of the prior art.  However, it must be noted that the Office does not have the facilities for examining and comparing the claimed invention with the method suggested by the prior art in order to establish that the latter does not have the properties of the former; even so, in the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed invention is are different than the method suggested by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
Lastly, in the interest of advancing prosecution, it is noted the fact that Applicant has recognized another advantage, which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.27  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

19.	Claims 1-12 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jiang et al. (BMC Immunol. 2009 May 28; 10: 31) in view of WO2012076020-A1.
	The claims are herein construed as being drawn to a method comprising contacting a composition comprising trehalose and a plurality of immune cells or more particularly T lymphocytes acquired from a subject with antigenic peptides that have amino acid sequences derived from all or part of an antigen or more particularly an antigen associated with a bacterium that infects the subject, which are capable of being recognized by CD8+ or CD4+ T lymphocytes, and measuring the level of interferon- that is produced and released by the T lymphocytes upon stimulation with the antigenic peptides.  
Jiang et al. (BMC Immunol. 2009 May 28; 10: 31) teaches the use of T-SPOT-TB, an ELISPOT-based IFN-gamma (IFN-) release assay to diagnose tuberculosis; see entire document (e.g., the abstract).  Jiang et al. teaches the provision of samples comprising immune cells or more particularly T cells from human subjects (see, e.g., the abstract).  Jiang et al. teaches the cells in the sample were contacted with two different antigens derived from M. tuberculosis (i.e., ESAT-6 and CFP10) to stimulate the production and release of IFN- by the antigen-specific lymphocytes (see, e.g., page 3 of 7).  Jiang et al. teaches the quantification of the levels of IFN- produced and secreted by the cells (see, e.g., the abstract; and page 2 of 7).  
WO2012076020-A1 (Ruhwald) teaches the cells of the immune system lose the capacity to mount an antigen-specific cell-mediated immune response to antigens when stored as samples of whole blood, if not treated in a manner that prolongs there life of the cells and accordingly teaches a process for measuring the production and release of interferon- by the immune cells (or more particularly T cells) following the stimulation of the cells by antigens (e.g., M. Tuberculosis ESAT-6 and CFP-10) in the presence of a non-reducing disaccharide or more particularly trehalose, which acts as a stabilizing agent and prolongs the life of the cells; see entire document (e.g., Summary and the section entitled, “Incubation Step”).  Ruhwald teaches the immune cells are incubated in the presence of the antigens and a non-reducing sugar or more particularly trehalose for a period of 5-144 hours (see, e.g., the section entitled, “Incubation Step”).  Ruhwald teaches the antigens used can be 15-mer overlapping peptides that collectively comprise the amino acid sequence of an intact antigenic protein; see, e.g., Example 8.  Ruhwald teaches the use of more than one antigen (e.g., M. Tuberculosis ESAT-6, CFP-10, and TB7.7); see, e.g., the section entitled, “Antigen”.  Ruhwald teaches the sample of whole blood comprising the T cells is acquired from a subject using a compartment (e.g., a tube) containing heparin (see, e.g., the section entitled, “Kit” and Example 8).  Ruhwald teaches the disclosed assay is used to diagnose or monitor tuberculosis (see, e.g., the section entitled, “Tuberculosis”).
It would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention as suggested by the teachings of the prior art by contacting a composition comprising trehalose and a plurality of immune cells or more particularly T lymphocytes acquired from a subject with antigenic peptides that have amino acid sequences derived from all or part of an antigen or more particularly an antigen associated with a bacterium that infects the subject, which are capable of being recognized by CD8+ or CD4+ T lymphocytes, and measuring the level of interferon- that is produced and released by the T lymphocytes upon stimulation with the antigenic peptides.  This is because Jiang et al. teaches the disclosed assay is useful for diagnosing M. tuberculosis infection and because Ivarsson et al. teaches adding non-reducing sugars including trehalose because the sugars act to stabilize proteins in samples of human blood or plasma.  It follows then that one ordinarily skilled in the art at the time of the invention would have been motivated to do so with the expectation that due to the presence of a non-reducing sugar or more particularly trehalose, which acts to stabilize proteins in samples of human blood or plasma, the results of the assay disclosed by Jiang et al. could be made more reliable.
With regard to claim 5, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention as suggested by the teachings of the prior art by acquiring a sample of blood from the subject using a collection tube containing heparin, an anticoagulant.  This is because Ruhwald teaches the sample of whole blood comprising the T cells is acquired from a subject using a compartment (e.g., a tube) containing heparin and because otherwise the sample of blood might clot before it can be processed.  
With regard to claim 7, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention as suggested by the teachings of the prior art using one or more sets of peptides having amino acid sequences of about 7-14 amino acids, which collectively represent a portion or all of the amino acid sequences of the antigenic polypeptides, M. tuberculosis ESAT-6 and CFP10, which are used in the assay described by the prior art.  This is because it would have been immediately appreciated by one ordinarily skilled in the art that these peptides are of a length that is known to be capable of recognized by cytotoxic T cells (CTLs), but also because Ruhwald teaches the use of more than one antigen (e.g., M. Tuberculosis ESAT-6, CFP-10, and TB7.7) to stimulate the cells to produce and release IFN-.   
With regard to claim 10, absent a showing of any unobvious difference, it is submitted that the method suggested by the prior art is materially and manipulatively indistinguishable from the claimed invention.  Notably it is presumed that by simply measuring the level of IFN- produced and secreted by the cells in the sample, as suggested by the prior art, one necessarily “monitors” an infection by a pathogenic agent (in this case, an M. tuberculosis infection).  This is reasonable because it is not clear what if anything else must be done in order to practice the claimed invention.28  Besides, according to Ruhwald, the assay is used to diagnose or monitor tuberculosis (see, e.g., the section entitled, “Tuberculosis”).
With regard to claim 11, according to the T-SPOT-TB package insert,29 the cells are incubated in the presence of the antigens overnight or for a period of about 16-20 hours and according to Ruwald the cells are incubated in the presence of the antigens and a non-reducing sugar (or more particularly trehalose) for 5 or more hours; therefore, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention as suggested by the teachings of the prior art by incubating the cells in the presence of the antigens for a period of at least 2 hours before measuring the level of IFN- produced and secreted by the cells.
Finally, with regard to claim 17, although it does not appear that the prior art teaches that the presence of the non-reducing sugar or more particularly trehalose results in a relative increase in the production and release of IFN- by the antigen-specific cells in the sample, as compared to the level of IFN- produced and secreted by the cells in the absence of the sugar, because the method suggested by the prior art is materially and manipulatively indistinguishable from the claimed invention it is expected that the former will produce the same results that are produced when the claimed invention is practiced.  Therefore, absent a showing of any unobvious difference, the claimed invention is considered obvious over the teachings of the prior art.  However, it must be noted that the Office does not have the facilities for examining and comparing the claimed invention with the method suggested by the prior art in order to establish that the latter does not have the properties of the former; even so, in the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed invention is are different than the method suggested by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
Lastly, in the interest of advancing prosecution, it is noted the fact that Applicant has recognized another advantage, which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.30  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

21.	Claims 1-12 and 17-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-12, 14, and 16-18 of copending Application No. 17/113,793.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
	Claims 6-12, 14, and 16-18 of copending Application No. 17/113,793 are drawn to a method comprising contacting a sample of immune cells or more particularly lymphocytes acquired from a subject with peptides that have amino acid sequences derived from all or part of an antigen or more particularly an antigen associated with a virus that infects the subject, which are capable of being recognized by CD8+ or CD4+ T lymphocytes, in the presence of a non-reducing sugar or more particularly trehalose and detecting the presence of or measuring the level of immune effector molecule or more particularly interferon-.  Accordingly it is submitted that the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.
	With particular regard to claim 10, absent a showing of any unobvious difference, it is submitted that the method according to claims 6-12, 14, and 16-18 of copending Application No. 17/113,793 is materially and manipulatively indistinguishable from the claimed invention.  Notably it is presumed that by simply measuring the level of IFN- produced and secreted by the cells in the sample, as required by the claims, one necessarily “monitors” an infection by a pathogenic agent (in this case, a viral infection).  This is reasonable because it is not clear what if anything else must be done in order to practice the claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

22.	Claims 1-12 and 17-19 are directed to an invention not patentably distinct from claims 6-12, 14, and 16-18 of commonly assigned copending Application No. 17/113,793.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned copending Application No. 17/113,793, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

21.	Claims 1-12 and 17-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,564,150.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
	Claim 1-14 of the patent are drawn to a method comprising incubating a sample obtained from a subject (e.g., a human) comprising immune cells and in particular T cells in the presence of antigens31 and at least one non-reducing sugar or more particularly trehalose or sucrose and measuring the level of at least one immune effector molecule or more particularly Interferon-gamma.  Accordingly the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.
	With particular regard to claim 10, absent a showing of any unobvious difference, it is submitted that the method according to claims 1-14 of U.S. Patent No. 10,564,150 is materially and manipulatively indistinguishable from the claimed invention.  Notably it is presumed that by simply measuring the level of IFN- produced and secreted by the cells in the sample, as required by the claims, one necessarily “monitors” an infection by a pathogenic agent (in this case, either a viral infection or a bacterial infection).  This is reasonable because it is not clear what if anything else must be done in order to practice the claimed invention.

22.	Claims 1-12 and 17-19 are directed to an invention not patentably distinct from claims 1-14 of commonly assigned U.S. Patent No. 10,564,150.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other for the reasons set forth in the above provisional rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 10,564,150, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

	Note:  Depending upon how the claims are amended in response to this Office action it may become necessary to further reject the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims in copending Application No. 15/962,988 and over the claims of U.S. Patent No. 9,983,207 in view of prior art teaching or suggesting the inclusion in the claimed method of a non-reducing sugar or more particularly trehalose (e.g., WO2012076020-A (Ruhwald)).

Conclusion
23.	No claim is allowed.

24.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Lee et al. (Biomacromolecules. 2013 Aug 12; 14 (8): 2561-9) teaches the need for better excipients for use in storing proteins and describes polymers of trehalose in particular as being suitably used as the proteins were found to have significantly higher activities following stress if stored in their presence. 
Mancini et al. (J. Am. Chem. Soc. 2012; 134 (20): 8474–9) teaches trehalose acts as an excipient protectant of proteins against environmental stresses including thermal fluctuations and lyophilization to increase their stability and packaged shelf-life.
Teramoto et al. (
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
See comment in PubMed Commons belowMolecules. 2008 Aug 21; 13 (8): 1773-816) teaches trehalose and trehalose-based polymers for use as environmentally benign, biocompatible and bioactive materials. 
Lalvani et al. (Enferm. Infecc. Microbiol. Clin. 2010 Apr; 28 (4): 245-52) reviews the principles and practice of interferon gamma release assays. 
Rombach et al. (BioTechniques. 2014 Sept; 57 (3): 151–5) teaches trehalose and derivatives thereof for use as protein stabilizing agents.
Bowen et al. (Biochemia Medica 2014; 24 (1): 31–44) teaches the use of surfactant spray-coated tubes for use in diagnostic assays.
U.S. Patent Application Publication No. 2009/0098172 teaches a surfactant comprised of a derivative of trehalose.
Each of U.S. Patent No. 9,983,207 and U.S. Patent Application Publication No. 2014/0220601-A1 teaches a method for measuring cell-mediated immune response activity in a subject, said method comprising co-incubating lymphocytes from the subject with at least two sets of peptides, a first set comprising one or more peptides of from 7 to 14 amino acid residues in length which are recognized by CD8+ lymphocytes and a second set comprising one or more peptides of from 16 amino acid residues or greater which are recognized by CD4+ lymphocytes, which peptides encompass all or part of a protein antigen; and measuring presence or elevation in a level of an immune effector molecule from immune cells, wherein the presence or level of the immune effector molecule is indicative of a level of cell-mediated responsiveness of the subject, wherein the immune effector molecule is a cytokine or more particularly interferon-.
U.S. Patent Application Publication No. 20190101536-A1 teaches a method for measuring cell-mediated immune response activity in a subject, said method comprising co-incubating lymphocytes from the subject with at least two sets of peptides, a first set comprising one or more peptides of from 7 to 14 amino acid residues in length which are recognized by CD8+ lymphocytes and a second set comprising one or more peptides of from 16 amino acid residues or greater, wherein the presence or level of the immune effector molecule is indicative of a level of cell-mediated responsiveness of the subject, wherein the immune effector molecule is a cytokine or more particularly interferon-. 
	WO2004042396-A1 teaches that incubating the cells in the presence of a simple sugar such as dextrose (glucose) prior to contacting the cells with antigen increases the production and release of interferon- by the cells after contact with the antigen so as to enhance the sensitivity of a cell-based assay for measuring antigen-specific cell-mediated immune reactivity.  
	U.S. Patent Application Publication No. 20050014205-A1 teaches that incubating the cells in the presence of a simple sugar such as dextrose (glucose) prior to contacting the cells with antigen increases the production and release of interferon- by the cells after contact with the antigen so as to enhance the sensitivity of a cell-based assay for measuring antigen-specific cell-mediated immune reactivity.  

25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
November 16, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 17 and 18 were inadvertently listed as being drawn to the invention of Group II by the restriction and election requirement set forth in the Office action mailed March 2, 2022.  Claims 17 and 18 depend from claim 1 and are drawn to the invention of Group I.  
        
        2 Notably REMICADE is improperly demarcated with a copyright symbol (©).
        3 It is not evident which property of the sample is actually measured in the course of practicing the invention and as such it is not apparent whether the level increases or decreases or remains unchanged.  This issue is discussed in some greater detail in the rejection of the claims under 35 U.S.C. § 112, second paragraph, which follows.
        
        4 It is however noted that the claims do not presently recite an active step by which the sample is incubated in the presence of the at least one antigen and the at least one non-reducing sugar.  The step of incubating the immune cells in the sample in the presence of the antigen is essential however because without this step the cells will not be capable of responding to the antigen by producing the immune effector molecule. In addition it is noted that, although the claims are presently directed to any of a plurality of immune effector molecules, it appears that the disclosure may only adequately describe with the necessary clarity and particularity a process for measuring the release of interferon-, as opposed to any other “immune effector molecules”, by antigenic peptide-specific lymphocytes when contacted with the antigenic peptide recognized by the cells, where the presence of trehalose or sucrose apparently increases the sensitivity of the assay by boosting the release of interferon- by the cells in response to stimulation by the antigen and/or serves to stabilize the components during storage.
        
        5 Notably according to claim 6, in one embodiment, the sample is obtained from a human subject; so then according to claim 1, for example, the sample need not be acquired from a human subject.  Then, too, it is further noted that according to a different embodiment of claim 6, the sample is obtained from a subject that is immunosuppressed or immunodeficient, but not a subject suffering from an infection.  If the sample were to be acquired from a subject, must the subject be suffering from the infection, if the infection is to be monitored?  Here again it seems apt to remind Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Accordingly it would be improper to read a step of incubating the immune cells in the sample in the presence of the at least one antigen into the claims, even though the disclosure may suggest that the step is essential. 
        
        6 As explained in the preceding paragraph, it cannot be ascertained what it is that constitutes “cell-mediated immune response activity”.  What is it that is actually measured and how?  Put another way, what is the nature of the immune response activity to be measured and by which immune cells is it mediated?
        7 See M.P.E.P. § 2172 (II).
        8 Here, to be clear, it is submitted, as an example, that detecting and/or quantifying the level of interferon- present in or produced by cells in a sample does not, in and of itself, determine the presence of an infection by any given pathogenic agent; so then how is it that the invention is necessarily practiced so as to achieve this objective or any of the others? 
        9 See, e.g., Example 2 beginning at page 47 of the specification.
        
        10 See, in particular, the disclosure at page 3, lines 6-25.
        11 See page 7, lines 8-11 of the specification.
        
        12 See, e.g., Figure 3, which shows that when trehalose is present human immune cells produce and secrete relatively more interferon- (as compared to cells not cultured in the presence of trehalose).  As also shown in the Figure 3 the same cells when cultured in the presence of antigen and mannitol, sucrose, or raffinose produce relatively more interferon-, albeit the increase in production of interferon- is substantially lower than it is in the presence trehalose.
        
        13 The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
        
        14 This issue is further addressed below.
        
        15 See, e.g., ten Hacken et al. (Eur. Respir J. 1998 Feb; 11 (2): 312-6); see entire document (e.g., the abstract).  Notably ten Hacken et al. teaches that serum IL-4 and IL-5 levels, as well as interferon- levels, were significantly higher in asthmatic subjects as compared to healthy controls; so it follows that the presence or level of “immune effector molecules” other than interferon- may not be indicative of the presence or absence or stage of an infection caused by a pathogenic agent.  Moreover, inasmuch as interferon-, IL-4, and IL-5 were found to be present even in the sera of healthy subjects, it is apparent the mere presence of any of such “immune effector molecules” including than interferon- is not necessarily an indication that the subject from whom a sample of blood was acquired is suffering an infection caused by a pathogenic agent such as a virus or bacterial cell. 
        
        16 Claim 1, as presently amended, recites, “wherein antigen-stimulated INF- production when the non-reducing sugar is present is increased compared to INF- production when the non-reducing sugar is not present”, but this recitation does not limit the source of interferon- to that produced by immune cells in the sample upon exposure of the cells to the antigen; and even so, it is not possible to distinguish interferon- produced by the cells in the sample upon exposure to the antigen and interferon-, which was already present in the sample at the time it was acquired from a subject (so again the mere presence of the cytokine in the sample cannot possibly provide an indication that the subject from whom the sample was acquired is afflicted by an infection caused by a pathogenic agent, if the indication is to be provided solely by detection of the cytokine following exposure of the cells in the sample to the antigen). 
        
        17 Interferon- is a cytokine that is produced predominantly by natural killer (NK) and natural killer T (NKT) cells as part of the innate immune response, and then by Th1 CD4 and CD8 cytotoxic T lymphocyte (CTL) effector T cells but only once antigen-specific immunity develops.  Notably the sample to which the claims is directed need only comprise immune cells capable of producing “immune effector molecules” (e.g., interferon-) following stimulation by an antigen; however the immune cells do not necessarily comprise antigen-specific T cells and moreover the production of these molecules is not necessarily antigen-specific.
        
        18 This position is supported, for example, by the teachings of Köksal et al. (Tuberk. Toraks. 2006; 54 (1): 17-21).  Köksal et al. performed a study to determine if serum interferon- level is a valuable diagnostic indicia of active or inactive pulmonary tuberculosis; see entire document (e.g., the abstract).  Köksal et al. concludes that serum interferon- level was not found to be valuable in the differential diagnosis of active and pulmonary tubercluosis (see, e.g., the abstract).  
        
        19 However, mannitol is not a sugar but a polyol.  
        
        20 Again, mannitol is not a sugar but a polyol.  Then, too, even if it were a sugar, depending upon the definition given, it may not even be considered a “non-reducing” sugar.  Although mannitol may not contain a hemiacetal group, D-mannitol is nevertheless is oxidized by chromium(VI) and chromium(V) by a redox reaction in which the glycol is the reducing agent.  Therefore, mannitol, at least inasmuch as it is not even a sugar, and inasmuch as it is also a reducing agent, cannot be considered representative of the claimed genus of “non-reducing sugars”. 
        
        21 Once again Applicant is duly reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        
        22 It follows that even a disaccharide, which is composed of two monosaccharide units, is a polysaccharide.
        23 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        24 According to claim 3 the concentration of the non-reducing sugar, if the sugar were trehalose, which has a molecular mass of 342.296 g/mol, must be at least 4.4 mM.
        25 See the above rejections for additional explanation.
        
        26 See https://www.tspot.com/wp-content/uploads/2020/01/The-T-SPOT.TB-test-package-insert.pdf. 
        27 As explained in the above rejection of the claims as failing to satisfy the written description requirement is noted that according to the disclosure the invention is based upon Applicant’s discovery that the production and secretion of INF- by human antigen-specific T cells is increased when stimulated by antigens in the presence of trehalose, in particular, as well as sucrose and raffinose, albeit to a less significant extent.  The prior art teaches non-reducing sugars such as trehalose act to stabilize the samples of cells to increase the reliability of the assay used to measure the production and secretion of INF- by antigen-specific T cells when stimulated by the antigen.  So, although the prior art may not have recognized the inherent ability to a non-reducing sugar such as trehalose to enhance the production and secretion of INF- by human antigen-specific T cells when stimulated by antigen, because that outcome flows naturally from the practice of the claimed invention, as suggested by the prior art, Applicant’s recognition of the inherent ability of the non-reducing sugar cannot be the basis for patentability. This is because mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).  “Newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent”.  Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508, 1514 (CAFC 2001).  Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. § 2145.  
        
        
        28 See the above rejections for additional explanation.
        
        29 See https://www.tspot.com/wp-content/uploads/2020/01/The-T-SPOT.TB-test-package-insert.pdf. 
        30 As explained in the above rejection of the claims as failing to satisfy the written description requirement is noted that according to the disclosure the invention is based upon Applicant’s discovery that the production and secretion of INF- by human antigen-specific T cells is increased when stimulated by antigens in the presence of trehalose, in particular, as well as sucrose and raffinose, albeit to a less significant extent.  The prior art teaches non-reducing sugars such as trehalose act to stabilize the samples of cells to increase the reliability of the assay used to measure the production and secretion of INF- by antigen-specific T cells when stimulated by the antigen.  So, although the prior art may not have recognized the inherent ability to a non-reducing sugar such as trehalose to enhance the production and secretion of INF- by human antigen-specific T cells when stimulated by antigen, because that outcome flows naturally from the practice of the claimed invention, as suggested by the prior art, Applicant’s recognition of the inherent ability of the non-reducing sugar cannot be the basis for patentability. This is because mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).  “Newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent”.  Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508, 1514 (CAFC 2001).  Furthermore, granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. § 2145.  
        
        
        31 Notably, according to claim 9, for example, the antigens are associated with a pathogen or more particularly a virus or bacterium and antigens are peptides of 7-14 amino acids in length, which are recognized by CTLs.